Exhibit 10.3
June 10, 2009
Igal Zamir
959 Yearling Way
Nashville, TN 37221
Re: Offer of Employment
Dear Igal:
We are excited about your decision to join us at MAPCO Express, Inc. (the
“Company”). We are optimistic that the future will be mutually beneficial.
Our team is committed to being a growing company that achieves superior
financial results by consistently growing our sales and controlling our
expenses. We believe that our commitment to training, developing and retaining
performance-oriented team members will drive our success. We take great pride in
our people and the value of teamwork.
We believe in being credible and doing what we say we are going to do. If you
ever find this not to be true, please tell any one of the officers of the
Company and we will investigate the issue. We believe in treating everyone with
honesty, courtesy and respect. We embrace these values which help us to be a
special company.
The terms set forth below pertaining to compensation arrangements and officer
appointments are subject to the approval of the Board of Directors of the
Company and, as the case may be, its sole stockholder, Delek US Holdings, Inc.
(“Delek”).
Starting & Eligibility Dates. The commencement of your employment as the
President of the Company and its subsidiaries will be June 10, 2009 (the
“Commencement Date”). The Consulting Agreement between us dated February 2009
will terminate automatically upon the commencement of your employment. If you
choose to elect for medical benefits, your medical benefit effective date will
be the first day of your employment.
Compensation. Your base compensation will be at an annualized equivalent rate of
two hundred twenty thousand dollars ($220,000). In addition, you will be paid a
cash bonus of fifty thousand dollars ($50,000) (the “Contract Bonus”) (i) within
thirty (30) calendar days after the later of the Commencement Date or your
execution of this letter and (ii) on each of the first two (2) anniversaries of
the Commencement Date (subject to your continued employment with us). If you
terminate your employment with the Company during the first thirty-six
(36) months following the Commencement Date, you will repay 100% of the most
recent Contract Bonus earned by you less a prorated amount of such Contract
Bonus equal to the period of your employment since the date the most recent
Contract Bonus was earned. The Company is on a bi-weekly pay cycle and base
compensation payments are made every other Friday. You will be classified as
salary exempt and will be eligible for the Company’s annual bonus program, if
any, in an amount not less than twenty-five percent (25%) and not more than
seventy-five percent (75%) of your annualized base compensation rate at the end
of the bonus year. The annual bonus shall be prorated for the period of actual
employment during the bonus year and paid between January 1 and March 15 of the
year following the bonus year.



--------------------------------------------------------------------------------



 



2

Upon the first of Delek’s regularly scheduled quarterly grant dates for equity
awards that occurs on or after your execution of this letter, you will be
granted non-qualified stock options to purchase fifty-four thousand (54,000)
shares of Common Stock and fifteen thousand (15,000) restricted stock units
(“RSUs”) under Delek’s 2006 Long-Term Incentive Plan (the “Plan”). The stock
options and RSUs will vest ratably over the first three (3) anniversaries of the
grant date and shall be made upon such other terms and conditions applicable to
equity awards under the Plan (including, without limitation, exercise prices and
vesting conditions) as may be established from time to time by Delek’s Board of
Directors (or any applicable Committee thereof).
The Company will (i) pay the reasonable costs of professional preparation of
your personal income tax return(s), (ii) pay the reasonable cost of one
(1) personal trip to Israel during each calendar year (including roundtrip
business class airfare and ground transportation and lodging for up to an
aggregate of 14 calendar days) for you, your spouse and your minor children,
(iii) provide you with a Company-owned automobile including insurance, fuel and
maintenance and (iv) pay you an education allowance of one thousand dollars
($1,000) per month for each of your minor children. Perquisites and other
personal benefits that are not integrally and directly related to the
performance of your duties and confer a direct or indirect benefit upon you that
has a personal aspect may be disclosed in public filings according to United
States Securities and Exchange Commission regulations. Income taxes incurred by
you on airfare benefits will be grossed up and reimbursed at your marginal tax
rate.
Benefits. You will be eligible for twelve (12) working days of vacation per
calendar year as well as an additional ten (10) working days of vacation per
calendar year for personal trips to Israel. Unused vacation will accrue and
carry over into a new calendar year and the amount attributed to accrued and
unused vacation will be paid to you upon the termination of employment. A guide
describing the Company’s various benefits (including medical and dental
insurance) and an enrollment form will be enclosed in your orientation packet.
It is your responsibility to return the enrollment form within thirty-one
(31) calendar days after the Commencement Date. If you choose not to enroll
during this time, you may have to wait until the next enrollment period. The
enrollment form must be delivered to the Company’s Payroll Department in
Brentwood, Tennessee. Should you have any questions concerning insurance or
other benefits, please call the Company’s Benefits Department in Brentwood,
Tennessee at (615) 771-6701 x. 1117.
Confidentiality. During the course of employment, you will be exposed to
information or ideas of a confidential or proprietary nature which pertain to
Company’s business, financial, legal, marketing, administrative, personnel,
technical or other functions or which constitute trade secrets (including,
without limitation, specifications, designs, plans, drawings, software, data,
prototypes, the identity of sources and markets, marketing information and
strategies, business and financial plans and strategies, methods of doing
business, data processing and technical systems, programs and practices,
customers and users and their needs, sales history, financial health or material
non-public information as defined under federal securities law) (collectively
“Confidential Information”). Confidential Information also includes such
information of third parties which has been provided to Company in confidence.
All such information is deemed “confidential” or “proprietary” whether or not it
is so marked, provided that it is maintained as confidential by the Company.
Information will not be considered Confidential Information to the extent that
it is generally available to the public. During your employment and for a period
of three (3) years thereafter, you shall hold Confidential Information in
confidence, shall use it only in connection with the performance of duties on
behalf of Company, shall restrict its disclosure to those directors, employees
or independent contractors of Company with a need to know, and shall not
disclose,
Offer of Employment • Igal Zamir •June 10, 2009 • Page 2 of 4



--------------------------------------------------------------------------------



 



3

copy or use Confidential Information for the benefit of anyone other than
Company without Company’s prior written consent (unless otherwise required by
law). Upon Company’s request or your termination of employment, you will return
to Company any and all written documents containing Confidential Information in
your possession, custody or control.
Non-Interference with Employment Relationships. During your employment with
Company, and for a period of one (1) year thereafter, you shall not, without
Company’s prior written consent, directly or indirectly: (i) induce or attempt
to induce any Company employee to terminate his/her employment with the Company;
or (ii) interfere with or disrupt the Company’s relationship with any of its
employees or independent contractors. The foregoing does not prohibit you
(personally or as an employee, officer, director, shareholder, partner, equity
participant, sole proprietor, independent contractor, consultant or in any other
capacity) from hiring or employing an individual that contacts you on his or her
own initiative without any direct in indirect solicitation by you other than
customary forms of general solicitation such as newspaper advertisements or
internet postings.
Termination. In the event that the Company terminates your employment other than
for Cause, the Company will provide you with (i) a severance payment equal to
fifty percent (50%) of your annualized base compensation rate at the time of
termination (the “Severance Payment”), (ii) all accrued benefits to the date of
termination (and to the extent required by law), (iii) the costs of continuing
health and life insurance coverage for a period of six (6) months following
termination of employment and (iv) the continuation of existing automobile and
education allowance benefits for a period of six (6) months following the
termination of employment. For purposes of this letter, “Cause” means (i) your
fraud, gross negligence or willful misconduct involving the Company or its
affiliates, (ii) your conviction of, or plea of nolo contendere to, a felony or
crime involving moral turpitude or (iii) your deliberate and continual refusal
to perform your duties in any material respect on substantially a full-time
basis or to act in accordance with any specific and lawful instruction of your
supervisor (provided that you have been given written notice of such conduct and
such conduct is not cured within thirty (30) calendar days thereafter). The
Severance Payment and continuation of automobile and education allowance
benefits shall be provided to you after, and only if, (i) you execute a mutual
release of claims in a form reasonably satisfactory to you and the Company that
pertains to all known claims related to your employment and the termination of
your employment and that contains appropriate anti-disparagement and continuing
confidentiality covenants (the “Separation Release”), (ii) the Separation
Release is executed on or prior to the date of the expiration of any and all
waiting and revocation periods in the Separation Release (the “Release
Expiration Date”), (iii) any revocation periods contained in the Separation
Release have expired and (iv) you have continued to comply with this letter and
any other restrictive covenants to which you are bound. If you fail to execute
the Separation Release on or prior to the Release Expiration Date or timely
revoke your acceptance of the Separation Release thereafter (if such revocation
is permitted), you shall not be entitled to the Severance Payment. In the event
that you terminate your employment, you must provide the Company with at least
six (6) months advance written notice of termination.
Offer of Employment • Igal Zamir •June 10, 2009 • Page 3 of 4



--------------------------------------------------------------------------------



 



4

We are pleased at your decision to join our organization. We have a strong
commitment to excellence and to our people, and wish you much success in your
new position. Please review, sign and return a copy of this letter to confirm
your agreement to its terms. The signed copy will be placed in your employment
file.
Sincerely,
MAPCO Express, Inc.

     
/s/ Kathy Roadarmel
  /s/ Assaf Ginzburg
 
   
By:
  By:
Title:    VP of HR
  Title:    EVP

Please note this offer of employment is contingent upon successful completion of
a pre-employment drug screen, credit check and background check.
I agree to the terms of this offer of employment with MAPCO Express, Inc. I
understand that this does not constitute an employment contract for any specific
term, and does not alter the at-will nature of my employment with MAPCO Express,
Inc.

         
/s/ Igal Zamir
          6-10-09    
 
IGAL ZAMIR
 
 
Date    

Offer of Employment • Igal Zamir •June 10, 2009 • Page 4 of 4

